                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

 ANASTASIA LANG, et al.,

        Plaintiffs,
                                                     Case No. 1:18-cv-284
 v.
                                                     HONORABLE PAUL L. MALONEY
 OAKRIDGE PUBLIC SCHOOLS, et al.,

        Defendants.
 ____________________________/


               ORDER ADOPTING REPORT AND RECOMMENDATION

       Plaintiffs initiated this lawsuit on March 15, 2018. Defendants filed a motion for summary

judgment.   The matter was referred to the Magistrate Judge, who issued a Report and

Recommendation on September 27, 2019, recommending that this Court grant the motion and

enter judgment in favor of Defendants. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 22) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 16) is

GRANTED.

       IT IS FURTHER ORDERED that this action in TERMINATED.

       A Judgment will be entered consistent with this Order.



Dated: October 16, 2019                                     /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
